PER CURIAM.
This is an appeal from a decree of the District' Court holding United States letters patent No. 848,301 for a thin leaf or fabric valid and infringed. The patent is on the article and not on the method of making it. Only the second claim is involved, as follows :
“2. A thin leaf or fabric composed entirely of soluble cotton and a coloring matter incorporated therein.”
The patentee describes his invention in the specification as follows:
“My invention consists in providing a thin leaf or fabric which is made to imitate metal leaf — such, for instance as gold leaf, silver leaf and the like — which thin leaf or fabric is suitable for use in embossing and decorative purposes generally, it being extremely tenacious and capable of being more easily handled than the gold or other metal leaf itself.”
We have but little to add to the opinion of the District Judge. The defendant insists that claim 2 is invalid because it is so broad as to include patents which Judge Mayer did not specifically consider in his opinion, among others British patents to Berard, No. 1,884 of 1857, to Abel, No. 9,962 of 1904, and United States patent No. 600,824 of 1898, to Stevens & Eefferts. These patents do disclose the making of thin sheets or films by dissolving soluble cotton in a suitable solvent which subsequently evaporates and adding coloring matter. Claim 2 taken literally would cover products made by these earlier patents and so construed would be invalid as too broad. It is, however, to be construed in connection with the specifications and with what the patentee describes to be and what we find actually was his invention, viz., a thin metallic leaf, an article which is not shown to have been anticipated.
Decree affirmed.